                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:14-cr-00073-FDW
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 (3) REGINALD WILLIAM LINDSEY,                   )
 a/k/a “Bilal,”                                  )                      ORDER
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release (Doc. No. 324). Also before the Court is Defendant’s pro se Motion for Leave to File

Reply Brief (Doc. No. 325).

       The Court hereby ORDERS the Government to respond to Defendant’s Motion for

Compassionate Release. The Government shall have thirty (30) days from the date of this Order

to file its response with the Court. The Government shall advise the United States Probation Office

if the Government believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion for Leave to File Reply Brief (Doc. No. 325), the motion is

GRANTED.

       IT IS SO ORDERED.


                                    Signed: August 12, 2020




                                                 1



         Case 3:14-cr-00073-FDW Document 326 Filed 08/12/20 Page 1 of 1
